Title: From George Washington to Major General Lafayette, 25 June 1778
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


                    
                        Sir
                        [Kingston, N.J., 25 June 1778]
                    
                    You are immediately to proceed with the detachment commanded by Genl Poor and form a junction as expeditiously as possible with that under the commanded of Genl Scott. You are to use the most effectual means for gaining the enemys left flank and rear, and giving them every degree of annoyance—all continental parties that are already on the lines will be under your command and you will take such measures in concert with Genl Dickinson as will cause the enemy most impediment & loss in their march—for these purposes you will attack them as occasion may require by detachment, and if a proper opening shd be given by operating against them with the whole force of your command.
                    You will naturally take such precautions as will secure you against surprise—and maintain your communication with this army. Given at Kingston this 25th June 1778.
                